DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 10/28/2021.
 	Claims 1-30 are presented for examination.


Information Disclosure Statement 
The information disclosure statement(s) filed 8/26/2020, 5/4/2021, 5/26/2021, 6/28/2021 and 10/28/2021 have been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9-10, 12-13, 18 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Aakjer (US 20040218420), in view of Berkeley (EECS 247 Lecture 21).

Claim 1. Aakjer teaches a method for use in a memory device having a data storage module and a controller that is operatively coupled to the data storage module (Figs. 3 and 6), the method comprising:
performing a first read from an address in the data storage module by using a first read voltage (Fig. 5);
storing, data that is retrieved from the data storage module as a result of the first read (Fig. 6, Comparator 312);
performing a second read from the address by using a second different read voltage (Fig. 5);
storing, data that is retrieved from the data storage module as a result of the second read (Fig. 6, Comparator 308 or 316);
 detecting whether a weak bit condition is present at the address based on the data that is stored in the first register and the data that is stored in the second register (Fig. 5);
and correcting the weak bit condition when the weak bit condition is present at the address (Fig. 5).
But fails to disclose storing, in a first register, data that is retrieved from the data storage module as a result of the first read; or storing, in a second register, data that is retrieved from the data storage module as a result of the second read.
However, Berkeley in the same field of endeavor teaches storing, in a (Latch Comparator, pages 33-35) and it would have been obvious (and well-known in the art) to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aakjer and Berkeley to use a Latch comparator as a register to turn off the read operation to save power before continuing with the method. 

Claim 3. Aakjer and Berkeley teach the method of claim 1 and Aakjer further teaches
wherein correcting the weak bit condition includes generating corrected data based on the data stored in the first register and the data stored in the second register (Fig. 3).

Claim 4 Aakjer and Berkeley teach the method of claim 3 and Aakjer further teaches
overwriting the address with the corrected data (Fig. 3).

Claim 9. Aakjer and Berkeley teach the method of claim 3 and Aakjer further teaches wherein detecting whether a weak bit condition is present at the address includes comparing the data stored in the first register to the data stored in the second register, determining that a weak bit condition is not present at the address when the data stored in the first register matches the data stored in the second register, and determining that a weak bit condition is present at the address when the data stored in the first register does not match the data stored in the second register (Fig. 3).  

Claim 10. Aakjer teaches a system (Fig. 6) comprising:
a data storage module (Fig. 6);
and a processing circuitry operatively coupled to the data storage module (Fig. 6),
wherein the processing circuitry is configured to perform the operations of: 
performing a first read from an address in the data storage module by using a first read voltage (Fig. 5);
storing, data that is retrieved from the data storage module as a result of the first read (Fig. 6, Comparator 312);
performing a second read from the address by using a second different read voltage (Fig. 5);
storing, data that is retrieved from the data storage module as a result of the second read (Fig. 6, Comparator 308 or 316);
 detecting whether a weak bit condition is present at the address based on the data that is stored in the first register and the data that is stored in the second register (Fig. 5);
and correcting the weak bit condition when the weak bit condition is present at the address (Fig. 5).
But fails to disclose storing, in a first register, data that is retrieved from the data storage module as a result of the first read; or storing, in a second register, data that is retrieved from the data storage module as a result of the second read.
However, Berkeley in the same field of endeavor teaches storing, in a (Latch Comparator, pages 33-35) and it would have been obvious (and well-known in the art) to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aakjer and Berkeley to use a Latch comparator as a register to turn off the read operation to save power before continuing with the method. 

Claim 12. Aakjer and Berkeley teach the system of claim 10 and Aakjer further teaches wherein correcting the weak bit condition includes generating corrected data based on the data stored in the first register and the data stored in the second register (Fig. 3).

Claim 13. Aakjer and Berkeley teach the system of claim 12 and Aakjer further teaches
wherein the processing circuitry is further configured to perform the operation of overwriting the address with the corrected data (Fig. 3).

Claim 18. Aakjer and Berkeley teach the system of claim 12 and Aakjer further teaches
wherein detecting whether a weak bit condition is present at the address includes comparing the data stored in the first register to the data stored in the second register, determining that a weak bit condition is not present at the address when the data stored in the first register matches the data stored in the second register, and determining that a weak bit condition is present at the address when the data stored in the first register does not match the data stored in the second register (Fig. 3).  

Claim 28. Aakjer teaches performing a first read from an address in the data storage module by using a first read voltage (Fig. 5);
storing, data that is retrieved from the data storage module as a result of the first read (Fig. 6, Comparator 312);
performing a second read from the address by using a second different read voltage (Fig. 5);
storing, data that is retrieved from the data storage module as a result of the second read (Fig. 6, Comparator 308 or 316);
 detecting whether a weak bit condition is present at the address based on the data that is stored in the first register and the data that is stored in the second register (Fig. 5);
and correcting the weak bit condition when the weak bit condition is present at the address (Fig. 5).
But fails to disclose a non-transitory computer-readable medium storing one or more processor executable instructions, which when executed by at least one processor cause the processor to perform the operations of: storing, in a first register, data that is retrieved from the data storage module as a result of the first read; or storing, in a second register, data that is retrieved from the data storage module as a result of the second read.
However, it is well-known in the art to store programs on a non-transitory storage medium for later use (for example: see DeBrosse et al. (US 8,370,714), claim 4), and Berkeley in the same field of endeavor teaches storing, in a (Latch Comparator, pages 33-35) and it would have been obvious (and well-known in the art) to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Aakjer, Berkeley and Debrosse to use a Latch comparator as a register to turn off the read operation to save power before continuing with the method. 

Claim 29. Aakjer, Berkeley and Debrosse teach the non-transitory computer-readable medium of claim 28 and Aakjer further teaches wherein the processor executable instructions, when executed by the at least one processor, further cause the at least one processor to generating corrected data based on the data that is stored in the first register and the data that is stored in the second register (Fig. 3).

Claim 30. Aakjer and Berkeley and Debrosse teach the non-transitory computer-readable medium of claim 28 and Aakjer further teaches wherein detecting whether a weak bit condition is present at the address includes comparing the data stored in the first register to the data stored in the second register, determining that a weak bit condition is not present at the address when the data stored in the first register matches the data stored in the second register, and determining that a weak bit condition is present at the address when the data stored in the first register does not match the data stored in the second register (Fig. 3).


  Allowable Subject Matter
Claims 2, 5-8, 11 and 14-17 are objected to.
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method or system wherein: the detecting of whether a weak bit condition is present at the address of the data storage module is performed in response to a request to write data at another address in the data storage module, and correcting the weak bit condition includes overwriting the address with the data that is stored in the second register, as set forth in the combination of claims 1-2 or 10-11.
The closest prior art, Aakjer (US 20040218420) discloses similar teachings but fails to disclose the limitations recited above. Aakjer thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method or system wherein: the memory device further includes a comparative read circuit that is interposed between the controller and the data storage module, the comparative read circuit including the first register and the second register, the first read and the second read are performed by the comparative read circuit, the corrected data is generated by the comparative read circuit, and overwriting the address with the corrected data includes providing, by the comparative read circuit, the corrected data to the controller along with a signal, which when received by the controller, causes the controller to reset the address and write the corrected data to the address, as set forth in the combination of claims 1, 3 and 5 or 10, 12 and 14.
The closest prior art, Aakjer (US 20040218420) discloses similar teachings but fails to disclose the limitations recited above. Aakjer thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method or system wherein detecting whether the weak bit condition is present at the address is performed only when the temperature is above a threshold, as set forth in the combination of claims 1 and 6 or 10 and 15.
The closest prior art, Aakjer (US 20040218420) discloses similar teachings but fails to disclose the limitations recited above. Aakjer thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method or system wherein detecting whether the weak bit condition is present at the address is performed only when the count of write operations that are performed at the address is above a threshold, as set forth in the combination of claims 1 and 7 or 10 and 16.
The closest prior art, Aakjer (US 20040218420) discloses similar teachings but fails to disclose the limitations recited above. Aakjer thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method or system wherein: the data storage module includes an Electrically Erasable Programmable Read-Only Memory (EEPROM) matrix, the second read voltage is higher than the first read voltage, and generating the corrected data includes one of executing a bitwise OR operation based on the data that is stored in the first register and the second register, and (iii) executing a bitwise AND operation based on the data that is stored in the first register and the second register, as set forth in the combination of claims 1, 3 and 8 or 10, 12 and 17.
The closest prior art, Aakjer (US 20040218420) discloses similar teachings but fails to disclose the limitations recited above. Aakjer thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 19-27 are allowed.
Regarding claim 19, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a sensor comprising: a sensor controller; one or more sensing elements operatively coupled to the sensor controller; and a memory operatively coupled to the controller, the memory including a data storage module and a processing circuitry operatively coupled to the data storage module, the processing circuitry being configured to perform the operations of: performing a first read from an address in the data storage module by using a first read voltage; storing, in a first register, data that is retrieved from the data storage module as a result of the first read; performing a second read from the address by using a second different read voltage; storing, in a second register, data that is retrieved from the data storage module as a result of the second read; detecting whether a weak bit condition is present at the address based on the data that is stored in the first register and the data that is stored in the second register; and correcting the weak bit condition when the weak bit condition is present at the address.
Regarding claims 20-27, they are allowable at least because they are dependent on independent claim 19.
The closest prior art, Aakjer (US 20040218420) discloses similar teachings but fails to disclose the limitations recited above. Aakjer thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827